DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on February 8th, 2021. Claims 1-20 are pending in the application. As such, claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 8th, 2021 was filed on May 26th, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
Page 16, lines 17-18 reads:
…The confidence value obtained from each of the natural language processing
	It appears to the examiner that this sentence is incomplete.
Page 30, lines 7-9 reads:
…where the user selects the option “I was referring to my business banking chequing account, and the driving agent is changed…
It appears to the examiner that there are quotation marks missing after “account”.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7, lines 11-12, reads: “…iteration of primary natural language processing agent selection each word that was estimated to be sensitive is replaced with a corresponding in-domain placeholder; and…”.
It appears to the examiner that it should instead read “…iteration of primary natural language processing agent selection, wherein each word that was estimated to be sensitive is replaced with a corresponding in-domain placeholder; and…” 
For the purposes of expedited examination, it will be assumed that claim 7 is written as such.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. The claims are directed to a series of elements that can be broadly construed as performance in the mind with the aid of pen and paper. 
The elements of claim 16 may be, for example, performed by a human working at a call center who: receives a request from a customer, routes the request to several other agents working at the call center (each of whom may respond with a level of confidence in their ability to handle the customer’s request), reads a filed document describing the user’s past preferences for specific agents, and forwards the customer to the specific agent that the human decides is the best fit for the customer based on the level of confidence and preferences. This judicial exception is not integrated into a practical application because the only remaining component cited, the “natural language processing agents”, appears to amount to no more than computer instructions for performing the functions that can be performed by a human (Page 15, lines 11-12 of the specification describe “natural language processing agents” as e.g. “natural language processing engines”, suggesting that these agents are merely computer instructions). Accordingly, these agents would not amount to significantly more than the abstract idea because they are nothing more than, for example, a program operating on a computer that performs an otherwise mental process. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted above, they are merely directed towards generic computer components that perform the claimed functions.
Similarly, the elements of claim 17 may be performed by a several humans, some of whom may edit a user’s request and others who may respond to the user’s request. The “conversational natural language processing agents” and “contextual natural language processing agents” are cited as types of “natural language processing agents”, and thus accordingly merely amount to computer instructions for performing functions that can be otherwise performed by a human. Accordingly, these agents would not amount to significantly more than the abstract idea because they are nothing more than, for example, a program operating on a computer that performs an otherwise mental process. Furthermore, they are not sufficient to amount to significantly more than the judicial exception because, as noted above, they are merely directed towards generic computer components that perform the claimed functions.
Similarly, the elements of claim 18 may be performed by a human who listens to a customer’s request, listens for any sarcasm in the customer’s request, and then passes on the request to another agent after removing any sarcasm from the request. The claim fails to cite any further additional elements that may integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.
Similarly, the elements of claim 19 may be performed by a human who, upon hearing personal identifiable information in a person’s request, may censor the personal identifiable information before passing it on to another agent. Upon receiving the response from the other agent, the human may then uncensor the personal identifiable information before returning the response to the requester. The “data sensitivity natural language processing agent” is cited as a type of “contextual natural language processing agent”, and thus merely amounts to computer instructions for performing functions that can be otherwise performed by a human. Accordingly, these agents would not amount to significantly more than the abstract idea because they are nothing more than, for example, a program operating on a computer that performs an otherwise mental process. Furthermore, they are not sufficient to amount to significantly more than the judicial exception because, as noted above, they are merely directed towards generic computer components that perform the claimed functions.
Claim 20 cites a non-transitory computer readable medium with instructions for performing a method similar to the method performed by the system cited in claim 16. Similarly, the elements of claim 20 may be, for example, performed by a human working at a call center who: receives a request from a customer, routes the request to several other agents working at the call center (each of whom may respond with a level of confidence in their ability to handle the customer’s request), reads a filed document describing the user’s past preferences for specific agents, and forwards the customer to the specific agent that the human decides is the best fit for the customer based on the level of confidence and preferences. 
The cited “non-transitory computer readable medium” and “machine interpretable instructions” are generic computing elements, and are little more than a tool used to implement the abstract idea. This judicial exception is not integrated into a practical application because the only remaining component cited, the “natural language processing agents”, appears to amount to no more than computer instructions for performing the functions that can be performed by a human (Page 15, lines 11-12 of the specification describe “natural language processing agents” as e.g. “natural language processing engines”, suggesting that these agents are merely computer instructions). Accordingly, these agents would not amount to significantly more than the abstract idea because they are nothing more than, for example, a program operating on a computer that performs an otherwise mental process. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted above, they are merely directed towards generic computer components that perform the claimed functions.


The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted above, they are merely directed towards generic computer components that perform the claimed functions.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12, 13, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liang et al. (U.S. Patent Application Publication 2021/0144107 A1, hereinafter “Liang”).
In regards to claim 1, Liang teaches:
An automated conversation orchestration system (Paragraph 17: centralized chat service) for interconnecting a plurality of natural language processing agents (Paragraph 17: a plurality of chatbots (i.e. natural language processing agents)) each having a different domain specialization or operating characteristics (Paragraph 18: chatbots are classified describing the types of requests that they can handle based on their registered intents, entities, and description provided (i.e. different domain specializations or operating characteristics)) to generate an output response data structure responding to a new utterance string from a user (Paragraph 19: the chatbot provides an answer to the user’s input), the system comprising: 
one or more processors (Paragraph 22) operating in conjunction with computer memory (Paragraph 22: the computer program product may include computer-readable storage media; Paragraph 23: A computer readable storage medium may be e.g. a random access memory) and one or more non-transitory computer readable storage mediums (Paragraph 23, lines 19-20: Liang notes that a tangible computer readable storage medium is not to be construed as being transitory signals per se), the one or more processors configured to: 
receive (Paragraph 70, lines 1-3: the analytics module may receive user input) and tokenize the new utterance string (Paragraph 70, lines 20-23: the input may be analyzed with a tokenizer; see also Paragraph 71) from the user; 
route the tokenized new utterance string to the plurality of natural language processing agents (Paragraph 88: the user input is matched to one or more chatbots) to receive one or more response confidence score values each corresponding to a corresponding natural language processing agent (Paragraph 89: the NLC may calculate a confidence interval (i.e. confidence score value) for each for the matching chatbots (i.e. corresponding natural language processing agents)); 
query a profile data structure associated with the user (Paragraph 80: the session manager may load and store user profiles describing user behavior) to obtain one or more probability values, each associated with a corresponding domain specialization or operating characteristic of each of the plurality of natural language processing agents (Paragraph 80: the user profiles log user satisfaction and preferences; where positive feedback has been received, the chatbot orchestration system may be influenced to use the same chatbot; likewise, a chatbot may be avoided if the chatbot was not satisfactory to the user; that the profiles may influence the decision to use or to not use a given chatbot suggests that orchestration system calculates a probability); 
based at least on a combination of the one or more response confidence score values and the one or more probability values, assign a primary natural language processing agent (Paragraph 80: the user profiles log user satisfaction and preferences; where positive feedback has been received, the chatbot orchestration system may be influenced to use the same chatbot; likewise, a chatbot may be avoided if the chatbot was not satisfactory to the user); and 
generate the output response data structure using at least the assigned primary natural language processing agent (Paragraph 19: the chatbot provides an answer to the user’s input).
In regards to claim 12, Liang further teaches:
The automated conversation orchestration system of claim 1, wherein the output response data structure is transformed into a message dialog presented to the user through an on-line chat conversation (Paragraph 90: Orchestrator may receive the response from the selected chatbot’s API (i.e. output response data structure), exchange the received response back into a format of the chat service (i.e. transformed into a message dialog) and route the response to the chat service, where the response may be displayed on the chat service interface (i.e. on-line chat conversation) for the user to see).
In regards to claim 16, Liang teaches:
A method for interconnecting a plurality of natural language processing agents (Paragraph 17: a plurality of chatbots (i.e. natural language processing agents)) each having a different domain specialization or operating characteristics (Paragraph 18: chatbots are classified describing the types of requests that they can handle based on their registered intents, entities, and description provided (i.e. different domain specializations or operating characteristics)) to generate an output response data structure responding to a new utterance string from a user (Paragraph 19: the chatbot provides an answer to the user’s input), the method comprising: 
receiving (Paragraph 70, lines 1-3: the analytics module may receive user input) and tokenizing the new utterance string (Paragraph 70, lines 20-23: the input may be analyzed with a tokenizer; see also Paragraph 71) from the user; 
routing the tokenized new utterance string to the plurality of natural language processing agents (Paragraph 88: the user input is matched to one or more chatbots) to receive one or more response confidence score values each corresponding to a corresponding natural language processing agent (Paragraph 89: the NLC may calculate a confidence interval (i.e. confidence score value) for each for the matching chatbots (i.e. corresponding natural language processing agents)); 
querying a profile data structure associated with the user (Paragraph 80: the session manager may load and store user profiles describing user behavior) to obtain one or more probability values, each associated with a corresponding domain specialization or operating characteristic of each of the plurality of natural language processing agents (Paragraph 80: the user profiles log user satisfaction and preferences; where positive feedback has been received, the chatbot orchestration system may be influenced to use the same chatbot; likewise, a chatbot may be avoided if the chatbot was not satisfactory to the user; that the profiles may influence the decision to use or to not use a given chatbot suggests that orchestration system calculates a probability); 
based at least on a combination of the one or more response confidence score values and the one or more probability values, assigning a primary natural language processing agent (Paragraph 80: the user profiles log user satisfaction and preferences; where positive feedback has been received, the chatbot orchestration system may be influenced to use the same chatbot; likewise, a chatbot may be avoided if the chatbot was not satisfactory to the user);
- 73 -generating the output response data structure using at least the assigned primary natural language processing agent (Paragraph 19: the chatbot provides an answer to the user’s input).  
In regards to claim 20, claim 20 is a device claim corresponding to the method of claim 16. As such, it is rejected on similar grounds. In addition, Liang teaches:
A non-transitory computer readable medium (Paragraph 23, lines 19-20: Liang notes that a tangible computer readable storage medium is not to be construed as being transitory signals per se) storing machine interpretable instructions (Paragraph 23, lines 1-2), which when executed by a processor, cause the processor to perform a method (Paragraph 22) similar to that performed by the system of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liang as applied to claim 1 above, and further in view of Kube et al. (U.S. Patent Application Publication 2020/0364250 A1).
In regards to claim 2, while Liang does teach maintaining user profiles and adjusting them based on user behavior, preferences, and interests (Paragraph 80; i.e. a set of prior recorded interactions by the user or one or more similar users), Liang does not specifically teach that the user profile data structure is a data structure having interconnected nodes representing bifurcated interaction decision nodes having associated weight values, wherein the graph data structure is traversed to obtain the one or more probability values.
In a related art, Kube teaches a system for generating job recommendations for users based on employee data from employee profiles (Abstract). Notably, this data is extracted from the employee profiles via natural language processing (Paragraph 81). Kube describes how their system includes a “prediction model” which comprises a random forest (i.e. a graph data structure having interconnected noted representing bifurcated interaction decision nodes having associated weight values) based on the specific circumstances/characteristics of a particular employee (i.e. associated with the user) that is updated (i.e. adjusted) periodically as new data becomes available and is used to generate a score indicative of the likelihood of a jobcode transition (Paragraph 70; i.e. the graph data structure is traversed to obtain one or more probability values). Kube suggests that their system may decrease user friction that prevents users from searching for new job opportunities by reducing the amount of user input required (Paragraph 54). Furthermore, the system can remove potential errors introduced by required user input, ensuring high degrees of accuracy in providing the recommended job openings to users (Paragraph 55).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Liang to incorporate the teachings of Kube to include the prediction model. Such a combination would have been the application of a known technique to a known device ready for improvement to yield predictable results (MPEP 2143(I)(c)).
Liang nearly teaches the system of claim 1 and 2, but does not teach a specific implementation for the user profile.
Kube teaches a “prediction model” which, similarly to the user profile taught by Liang, stores the specific circumstances/characteristics of a particular user (Kube, Paragraph 70; Liang, Paragraph 80). In addition, Liang notes that their system aims to fulfill a similar need (Liang, Paragraph 17: manually finding the correct chatbot for obtaining support can be difficult and require copious amounts of searching, testing, and interaction with each chatbot) as that taught by Kube (Kube, Paragraph 54 notes that manually searching for job opportunities may require a significant amount of user effort).
One of ordinary skill in the art would have recognized that applying the “prediction model” taught by Kube to the system of Liang could have resulted in an improved system; Kube teaches that their system can reduce the amount of user input required and remove potential errors introduced by user input by utilizing stored data automatically (Kube, Paragraphs 54-55), and would be able to function as a specific implementation not taught by Liang.
Thus, the combination of Kube and Liang teaches:
The automated conversation orchestration system of claim 1, wherein the profile data structure is a graph data structure having interconnected nodes representing bifurcated interaction decision nodes having associated weight values (Kube, Paragraph 70: the system comprises a “prediction model” which comprises a random forest (i.e. a graph data structure having interconnected noted representing bifurcated interaction decision nodes having associated weight values)) that have been adjusted over a set of prior recorded interactions by the user or one or more similar users (Liang, Paragraph 80); and wherein the graph data structure is traversed to obtain the one or more probability values (Kube, Paragraph 70: the prediction model generates a score indicating the likelihood (i.e. probability value) of a jobcode transition).
In regards to claim 15, Liang further teaches:
	The automated conversation orchestration system of claim 2, wherein the primary natural language processing agent is configured to extract one or more response intent data objects from the tokenized new utterance string for processing (Paragraph 18), and wherein the response intent data object is recorded into a conversational history data object stored into or used to update the profile data structure (Paragraph 68: the session management module may identify intents present in the user’s input, store historical user intents of the chat session (i.e. record response intent data object into a conversational history data object) and maintain user profiles) such that the user profile is updated for a future iteration of routing by the automated conversation orchestration system (Paragraph 80: the user profile is used to influence chatbot selections).
Claims 3, 5-7, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liang as applied to claim 1 above, and further in view of Yarowsky et al. (US Patent Application Publication 2020/0334381, hereinafter “Yarowsky”).
In regards to claim 3, while Liang does teach conversational natural language processing agents that are configured for generating an output response to have a response to be transmitted to the user, Liang fails to explicitly teach any contextual natural language processing agents that are configured for triggering modifications of the new utterance string for re-processing through the automated conversation orchestration system.
In a related art, Yarowsky teaches a system that modifies text data by replacing a piece of sensitive text information with a natural pseudonym (Abstract). Yarowsky suggests that their system is effective at handling and exchanging documents with personal and sensitive data (Paragraphs 10-11) while also being robust for non-English European languages (Paragraphs 12-13) and results in more natural word substitutions (Paragraph 14).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Liang to incorporate the teachings of Yarowsky to include the natural pseudonymization system taught by Yarowsky. Doing so may have allowed the system to effectively handle and exchange documents with personal and sensitive data (Paragraphs 10-11) while also being robust for non-English European languages (Paragraphs 12-13) and result in natural word substitutions (Paragraph 14), as taught by Yarowsky, and would have been a combination of prior art elements according to known methods to yield predictable results (MPEP 2143(I)(A)).
Liang teaches the cited conversational natural language processing agent (Paragraph 17-18: the chatbot), while Yarowsky teaches the cited contextual natural language processing agent (Abstract: the system performs the cited function of modifying the utterance string).
One of ordinary skill in the art could have combined the elements as claimed by known methods because both systems deal in natural language data; it would pose little problem for the two systems to use the same natural language utterances, or even the natural language outputs from each other. Both natural language agents would merely perform the same functions that they would separately.
One of ordinary skill in the art would have recognized that the results of the combination were predictable; Yarowsky’s system would create pseudonymized data, while Liang’s system would process the pseudonymized data and expect to reach a similar result as with the unpseudonymized data.
Thus, the combination of Liang and Yarowsky teaches:
The automated conversation orchestration system of claim 1, wherein the plurality of natural language processing agents include at least both conversational natural language processing agents (Liang) and contextual natural language processing agents (Yarowsky); 
wherein the conversational natural language processing agents are configured for generating the output response data structure to have a response to be transmitted to the user or a downstream conversational natural language processing agent (Liang, Paragraph 17-18: the chatbots (i.e. conversational natural language processing agents) output a response to be transmitted to the user); and 
wherein the contextual natural language processing agents are configured for triggering modifications of the new utterance string (Yarowsky, Abstract) for re-processing through the automated conversation orchestration system.
In regards to claim 5, Liang further teaches:
The automated conversation orchestration system of claim 3, wherein the plurality of natural language processing agents further include user behavior tracking agents that are configured for tracking a set of pre-conditions (Paragraph 80: the session manager may load and store user profiles describing e.g. user behavior), and upon determining that the pre- conditions are satisfied either in the new utterance string or in the profile data structure (Paragraph 80: the session manager may monitor the user profiles for e.g. positive feedback (an example of a pre-condition)), insert biasing values to shift the one or more probability values (Paragraph 80: the chatbot orchestration may be influenced (i.e. biased) to use a certain chatbot based on the data from the user profiles).
In regards to claim 6, Liang fails to teach replacing any identified sensitive word tokens from the tokenized new utterance string with placeholder words prior to routing the tokenized new utterance string to the plurality of natural language processing agents to receive the one or more response confidence score values.
In a related art, Yarowsky teaches a system that modifies text data by replacing a piece of sensitive text information with a natural pseudonym (Abstract). Yarowsky suggests that their system is effective at handling and exchanging documents with personal and sensitive data (Paragraphs 10-11) while also being robust for non-English European languages (Paragraphs 12-13) and results in more natural word substitutions (Paragraph 14).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Liang to incorporate the teachings of Yarowsky to include the natural pseudonymization system taught by Yarowsky. Doing so may have allowed the system to effectively handle and exchange documents with personal and sensitive data (Paragraphs 10-11) while also being robust for non-English European languages (Paragraphs 12-13) and result in natural word substitutions (Paragraph 14), as taught by Yarowsky, and would have been a combination of prior art elements according to known methods to yield predictable results (MPEP 2143(I)(A)).
Liang teaches the cited conversational natural language processing agent (Paragraph 17-18: the chatbot), while Yarowsky teaches the cited contextual natural language processing agent (Abstract: the system performs the cited function of modifying the utterance string).
One of ordinary skill in the art could have combined the elements as claimed by known methods because both systems deal in natural language data; it would pose little problem for the two systems to use the same natural language utterances, or even the natural language outputs from each other. Both natural language agents would merely perform the same functions that they would separately.
One of ordinary skill in the art would have recognized that the results of the combination were predictable; Yarowsky’s system would create pseudonymized data, while Liang’s system would process the pseudonymized data and expect to reach a similar result as with the unpseudonymized data.
Thus, the combination of Liang and Yarowsky teaches:
The automated conversation system of claim 1, wherein the one or more processors are configured to first replace any identified sensitive word tokens from the tokenized new utterance string with placeholder words (Yarowsky, Abstract: the system identifies sensitive text information (i.e. sensitive words) and replaces the piece of sensitive text information with the natural pseudonym (i.e. placeholder word); see also Yarowsky, Paragraph 36, which discusses tokenization of the input) prior to routing the tokenized new utterance string to the plurality of natural language processing agents to receive the one or more response confidence score values (Liang, Paragraphs 17-18).
In regards to claim 7, Liang and Yarowsky further teach:
The automated conversation system of claim 3, wherein the contextual natural language processing agents include at least one data sensitivity natural language processing agent (Yarowsky, Abstract) that is configured for parsing individual word tokens of the tokenized new utterance string and to return a high probability (Liang, Paragraph 89: the NLC may calculate a confidence interval (i.e. probability) for each for the matching chatbots (i.e. natural language processing agents)) if any of the individual word tokens include a word that is estimated to be sensitive (Yarowsky, Paragraph 18: the natural language processor identifies (i.e. estimates) sensitive text information in the text data) such that the at least one data sensitivity natural language processing agent is selected as the primary natural language processing agent (Liang, Paragraphs 17-18); 
wherein responsive to being selected as the primary natural language processing agent, the at least one data sensitivity natural language processing agent generates a modified new utterance string to be provided to the automated conversation system for a next iteration of primary natural language processing agent selection wherein each word that was estimated to be sensitive is replaced with a corresponding in-domain placeholder (Yarowsky, Abstract: Yarowsky discloses a natural language processing agent that modifies text data (i.e. generates a modified new utterance string); see also e.g. Yarowsky, Paragraph 15, providing an example of how words may be replaced with natural pseudonyms (i.e. corresponding in-domain placeholders)); and 
wherein the output response data structure is generated replacing the corresponding in-domain placeholder with a corresponding sensitive word (Yarowsky, Fig. 2B, elements 260B and 270B; also Yarowsky, Paragraph 96: the output of the downstream application processing is transmitted back to the original data provider, with the pseudonyms (i.e. corresponding in-domain placeholder) replaced (i.e. with a corresponding sensitive) word to create a re-identified output).
In regards to claim 17, claim 17 is a method claim corresponding to the device of claim 3. As such, it is rejected on similar grounds.
In regards to claim 19, claim 19 is a method claim corresponding to the device of claim 6 or the device of claim 7. As such, it is rejected on similar grounds.
Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liang and Yarowsky as applied to claim 3 above, and further in view of Zhou (U.S. Patent Application Publication 2002/0198714 A1).
In regards to claim 4, Liang and Yarowsky fail to explicitly teach that the contextual natural language processing agents include at least one intent tracking natural language processing agent that is configured to detect potential incongruities between an estimated intent and a literal meaning conveyed in the tokenized new utterance string, and responsive to a detection of the potential incongruities between the estimated intent and the literal meaning conveyed in the tokenized new utterance string, generate the new utterance string by replacing any tokens not aligned with the estimated intent with tokens aligned with the estimated intent such that a literal meaning of the new utterance string matches the estimated intent.
In a related art, Zhou teaches a system that interprets the semantic meaning of input speech data based on the literal meaning of the input speech data and one or more semantic models (Abstract). Zhou notes that the semantic meaning of a spoken sentence may be ambiguous, even when the literal meaning of a sentence is misunderstood (Paragraph 4). Zhou also describes how the system may determine the semantic meaning of the request statistically (Paragraph 33; i.e. estimate intent) and generate an appropriate response according to the semantic meaning (Paragraphs 35-36; i.e. generate a new utterance such that a literal meaning of the new utterance matches with the estimated intent). Zhou suggests that their system may help correct system behavior, improving system performance and decreasing user frustration or dissatisfaction (Paragraph 6).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Liang and Yarowsky to incorporate the teachings of Zhou to include an agent for interpreting the semantic meaning of input speech data based on the literal meaning of the input speech data and one or more semantic models. Doing so may have helped correct system behavior, improving system performance and decreasing user frustration or dissatisfaction, as taught by Zhou (Paragraph 6).
Thus, the combination of Liang, Yarowsky, and Zhou teaches:
The automated conversation orchestration system of claim 3, wherein the contextual natural language processing agents include at least one intent tracking natural language processing agent that is configured to detect potential incongruities between an estimated intent and a literal meaning conveyed in the tokenized new utterance string (Zhou, Paragraph 33: the system may determine that there are multiple possible meanings that differ from the literal meaning conveyed in the request), and responsive to a detection of the potential incongruities between the estimated intent and the literal meaning conveyed in the tokenized new utterance string, generate the new utterance string by replacing any tokens not aligned with the estimated intent with tokens aligned with the estimated intent such that a literal meaning of the new utterance string matches the estimated intent (Zhou, Paragraph 35; the system determines the most likely intent, and then generates an appropriate response to match the estimated intent; also note that Liang, Paragraphs 70-71 teach the tokenization of the input utterance string).
In regards to claim 18, claim 18 is a method claim, corresponding to the device of claim 4. As such, it is rejected on similar grounds.
Claims 8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liang as applied to claim 1 above, and further in view of Abraham (U.S. Patent Application Publication 2020/0259891 A1).
In regards to claim 8, while Liang does teach invoking de-coupled chatbots when the chatbots capability matches a user’s intent, Liang fails to teach invoking de-coupled fulfillment handlers to initiate a new data process representative of an automated task by passing in at least one parameter extracted from or based on individual word tokens of the tokenized utterance string.
In a related art, Abraham teaches a system that uses a master bot framework to facilitate a user’s interaction with plural bots. Notably, these bots are capable of natural language processing (that is, they are natural language processing agents) as well as, or alternatively, may allow a user to perform additional actions, such as making reservations, placing orders, or controlling equipment (Paragraph 1; that is, they are fulfillment handlers). Abraham also teaches that their system may have bots pass current state information to other bots when the other bots are more suitable for handling a task (Paragraph 45; i.e. when the fulfillment handler’s capability matches a user’s intent). This current state information may include information supplied by the user (Paragraph 46; i.e. at least one parameter extracted from or based on the utterance). Abraham teaches that their system expedites the user’s activation of a new bot and expedites user transactions, offering a good user experience and accommodating the efficient use of computer resources (Paragraph 6).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Liang to incorporate the teachings of Abraham to include the fulfillment handling bots and passing of state information. Doing so may have offered a good user experience and accommodated the efficient use of computer resources, as taught by Abraham (Paragraph 6).
	Thus, the combination of Liang and Abraham teaches:
The automated conversation system of claim 1, wherein the plurality of natural language processing agents are configured to interface with a set of de-coupled fulfillment handlers (Abraham, Paragraph 1: Bots may all a user to perform actions such as making reservations, place orders, or control equipment; that is, they are fulfillment handlers; Also Abraham, Paragraph 4: the system uses a master bot to interface with a plurality of other bots; that is, they are de-coupled from the master bot); 
and wherein at least one natural language processing agent of the plurality of natural language processing agents, after being assigned as the primary natural language processing agent, upon estimating that the user's intent matches a capability of at least one de-coupled fulfillment handler of the set of de-coupled fulfillment handlers (Abraham, Paragraphs 43-45: the system monitors the intent, and may identify a new suitable bot (i.e. fulfillment handler)) at a high level of confidence (Abraham, Paragraph 45: the system selects a bot from this set having the best ranking score (i.e. level of confidence); also see Liang, Paragraph 89: Liang utilizes confidence scores in selection of a new natural language processing agent), invokes the corresponding de-coupled fulfillment handler to initiate a new data process representative of an automated task by passing in at least one parameter extracted from or based on individual word tokens of the tokenized utterance string (Paragraph 46: the system pass the current utterance to the new both, together with current state information such that information supplied by the user (i.e. at least one parameter extracted from or based on the utterance); also see Liang, Paragraph 70-71: Liang describes tokenization of the input string).
In regards to claim 13, Liang teaches:
The automated conversation orchestration system of claim 1, wherein the new utterance string is received as a message provided an on-line chat session (Paragraph 68: Liang describes how the chat service may use an instant messaging application (i.e. online chat session).
	However, Liang fails to teach transforming a voice message using a voice-to-text parsing engine into the new utterance string.
In a related art, Abraham teaches a system that uses a master bot framework to facilitate a user’s interaction with plural bots. Notably, these bots are capable of natural language processing (that is, they are natural language processing agents) as well as, or alternatively, may allow a user to perform additional actions, such as making reservations, placing orders, or controlling equipment (Paragraph 1; that is, they are fulfillment handlers). Abraham also teaches that their system may convert audio signals received from a microphone into text (Paragraph 99; i.e. transform a voice message using a voice-to-text parsing engine into the new utterance string). Abraham teaches that their system expedites the user’s activation of a new bot and expedites user transactions, offering a good user experience and accommodating the efficient use of computer resources (Paragraph 6).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Liang to incorporate the teachings of Abraham to include the transformation of speech input into text. Doing so may have offered a good user experience and accommodated the efficient use of computer resources, as taught by Abraham (Paragraph 6).
	Thus, the combination of Liang and Abraham teaches:
The automated conversation orchestration system of claim 1, wherein the new utterance string is received as a message provided an on-line chat session (Liang, Paragraph 68: Liang describes how the chat service may use an instant messaging application (i.e. online chat session), or as a voice message that is transformed using a voice-to-text parsing engine into the new utterance string (Abraham, Paragraph 99: the speech recognition component (i.e. a voice-to-text parsing engine) may convert (i.e. transform) a stream of audio signals (i.e. a voice message) into text information (i.e. the new utterance string)).
In regards to claim 14, Liang does not explicitly teach that the on-line chat conversation is provided by a virtual assistant application adapted for using the primary natural language processing agent to assist the user in automatically initiating automated tasks based on tracked intents of the primary natural language processing agent extracted from the new utterance string.
 In a related art, Abraham teaches a system that uses a master bot framework to facilitate a user’s interaction with plural bots. Notably, these bots are capable of natural language processing (Paragraph 1; that is, they are natural language processing agents) as well as, or alternatively, may allow a user to perform additional actions, such as making reservations, placing orders, or controlling equipment (Paragraph 1; that is, they may perform tasks). Furthermore, these bots may be automatically invoked (Paragraph 6) based on the current intent of the user (Paragraph 5). Abraham teaches that their system expedites the user’s activation of a new bot and expedites user transactions, offering a good user experience and accommodating the efficient use of computer resources (Paragraph 6).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Liang  to incorporate the teachings of Abraham to automatically invoke new bots to perform additional actions based on the current intent of the user. Doing so may have offered a good user experience and accommodated the efficient use of computer resources, as taught by Abraham (Paragraph 6).
	Thus, the combination of Liang and Abraham teaches:
The automated conversation orchestration system of claim 12, wherein the on-line chat conversation (Abraham, Paragraph 36: the user can interact with the current bot using any communication application, e.g. a text-based messaging-type application (i.e. on-line chat); see also Liang, Paragraph 68: Liang describes how the chat service may use an instant messaging application (i.e. online chat conversation)) is provided by a virtual assistant application (Abraham, Paragraph 33: the master bot framework assists a user; the system overall may be considered an virtual assistant application) adapted for using the primary natural language processing agent to assist the user in automatically initiating automated tasks (Abraham, Paragraph 1: the bots may assist the user in performing tasks; Abraham, Paragraph 6: these bots may be invoked automatically) based on tracked intents of the primary natural language processing agent extracted from the new utterance string (Abraham, Paragraph 5-6: the bots may be invoked automatically based on the current intent of the user extracted from the utterance string).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liang and Yarowsky as applied to claim 3 above, and further in view of Abraham.
In regards to claim 9, Liang and Yarowsky fail to explicitly teach that the primary conversational natural language processing agent, upon detecting an intent in a new utterance string to change a domain specialization such that another conversational natural language processing agent will be assigned as the primary conversational natural language - 71 -processing agent, generates an agent hand-off utterance string for routing by a next iteration of routing by the automated conversation system.
In a related art, Abraham teaches a system that uses a master bot framework to facilitate a user’s interaction with plural bots. Notably, these bots are capable of natural language processing (Paragraph 1; that is, they are natural language processing agents). Abraham also teaches that their system may have bots pass the current user utterance along with current state information (i.e. a hand-off utterance) to other bots when the other bots are more suitable for handling a task (Paragraphs 45-46; when another natural language processing agent will be assigned as the primary conversational natural language processing agent). Abraham teaches that their system expedites the user’s activation of a new bot and expedites user transactions, offering a good user experience and accommodating the efficient use of computer resources (Paragraph 6).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Liang and Yarowsky to incorporate the teachings of Abraham to pass the current user utterance along with current state information to other bots when the other bots are more suitable for handling a task. Doing so may have offered a good user experience and accommodated the efficient use of computer resources, as taught by Abraham (Paragraph 6).
Thus, the combination of Liang, Yarowsky, and Abraham teaches:
The automated conversation system of claim 3, wherein the primary conversational natural language processing agent, upon detecting an intent in a new utterance string to change a domain specialization such that another conversational natural language processing agent will be assigned as the primary conversational natural language - 71 -processing agent (Abraham, Paragraph 45: The system may determine that other bots are more suitable for handling a task), generates an agent hand-off utterance string for routing by a next iteration of routing by the automated conversation system (Abraham, Paragraph 46: the system passes the current utterance together with current state information (i.e. agent hand-off utterance string) to the new bot).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liang and Yarowsky as applied to claim 3 above, and further in view of Cristo et al. (U.S. Patent Application Publication 2007/0033005 A1, hereinafter “Cristo”).
In regards to claim 10, Liang and Yarowsky fail to teach that the primary conversational natural language processing agent, upon detecting an intent in a new utterance string to include another user generates one or more user hand-off utterance strings for routing by another instance of the automated conversation system; wherein the one or more user hand-off utterance strings includes one or more additional contextual data objects applicable to the another instance of the automated conversation system.
In a related art, Cristo teaches a system for receiving communications of natural language questions and/or commands and then executing the questions and/or commands (Abstract). Notably, Cristo teaches “data managers” or “domain agents” that receive, process, and respond to user questions, queries, and commands for a specific domain of application (Paragraph 15 and 105; i.e. conversational natural language processing agents). Furthermore, Cristo teaches that their system may support multiple users accessing the system at the same time in an interleaved or overlapping manner (Paragraph 51; that is, the system may detect an intent to include another user), and that the system tags words and phrases that allow other words and systems to tie that utterance to the correct user and dialog (Paragraph 162; i.e. additional contextual data objects applicable to another instance of the automated conversation system). Cristo teaches that their system improves the reliability of determining the context of the speech and non-speech communications and presenting the expected results for a particular question or command (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Liang and Yarowsky to incorporate the teachings of Cristo to include support for multiple users. Doing so may have improved the reliability of determining the context of the speech and non-speech communications and presenting the expected results for a particular question or command, as taught by Cristo (Abstract).
Thus, the combination of Liang, Yarowsky, and Cristo teaches:
The automated conversation system of claim 3, wherein the primary conversational natural language processing agent, upon detecting an intent in a new utterance string to include another user (Cristo, Paragraph 51: the system may support multiple users accessing the system at the same time in an interleaved or overlapping manner; thus,  the system must be able detect the intent to include another user) generates one or more user hand-off utterance strings for routing by another instance of the automated conversation system (Cristo, Paragraph 162: the may determine a user’s identity, and tag recognized words and phrases in an utterance with this identity to allow other components of the system to tie that utterance to the correct user dialogue); wherein the one or more user hand-off utterance strings includes one or more additional contextual data objects applicable to the another instance of the automated conversation system (Cristo, Paragraph 162: the identity tags on the recognized words and phrases may be considered contextual data objects; also Cristo, Paragraph 51: The system may invoke corresponding profiles for each user, which may contain contextual data).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liang as applied to claim 1 above, and further in view of Williams et al. (U.S. Patent 10803859 B1, hereinafter “Williams”), Magee (1964, Decision Trees for Decision Making) and DeGroote (2009, Decision Tree Analysis in Litigation: The Basics).
In regards to claim 11, Liang fails to teach that the output response data structure is linked to different features representative of user preference and data sensitivity; wherein the one or more processors populate a graph structure of nodes connected by edges; wherein the nodes are arranged in layers for the different features, wherein each node corresponds to an outbound channel of a plurality of available outbound channels and a feature of the different features, wherein the nodes are assigned values for channel preference distributions; wherein the edges are assigned values for transition probabilities between channels; wherein the graph structure has a decision making layer of nodes assigned values for the plurality of available outbound channels; and wherein the output response data structure is output through a selected channel of the plurality of outbound channels selected at least through a traversal of the graph structure.
In a related art, Williams teaches a speech-processing system capable of receiving spoken commands from a voice controlled device and determining a user who spoke the command  for the purposes of both command execution and output data routing (Abstract). Notably, the system determines if output data is public or private (i.e. the output is linked to different features representative of user preference and data sensitivity) and coordinates with other components to properly route public and private information to appropriate downstream devices (Col. 7, lines 55-62; i.e. the output response data is output through a selected channel of the plurality of outbound channels; [AltContent: textbox (Sample Decision Tree (DeGroote, 2009))]
    PNG
    media_image1.png
    160
    465
    media_image1.png
    Greyscale
see also Col. 27, lines 60-67 and Col. 28, lines 1-17). Williams teaches that their system prevents the output of private information through public devices (Col. 3, lines 9-15). Furthermore, Williams teaches generally that their system may use e.g. decision trees or random forests to perform the above functions (Col. 32, lines 15-27), though fails to teach any particular structure for those decision trees. 
However, decision trees are well known in the art. For example, Magee (1964) describes a decision tree having nodes connected by edges (e.g. Exhibit IV: decision points indicating nodes, and various lines indicating edges) wherein the edges are assigned values for transition probabilities between channels (Exhibit IV: “change events” have probabilities for several outcomes), alongside a decision making layer of nodes assigned values for the plurality of outputs (Exhibit IV: the various yields and the associated time period (i.e. outbound channels) are the final output of the decision tree). Notably, DeGroote (2009) similarly teaches the general utility of decision trees, in particular providing an example (shown above) featuring nodes connected by edges, wherein the nodes are arranged in layers for different features (e.g. “judgement granted/denied”, “defendant’s/plaintiff’s verdict”), wherein each node corresponds to an outbound channel of a plurality of available outbound channels (the various costs, e.g. $40,000, $150,000) and a feature of the different features (e.g. “judgement granted” and “judgement denied”), wherein the nodes are assigned values for channel preference distributions (e.g. “Plaintiff’s Verdict, 50%”, “Low, 30”); wherein the edges are assigned values for transition probabilities between channels (e.g. “Summary Judgment Granted, 60%”, “Summary Judgement Denied, 40%”); wherein the graph structure has a decision making layer of nodes assigned values for the plurality of available outbound channels (e.g. “Low, $250,000”, “Medium, $350,000”, “High, $650,000”); and wherein the output is a selected channel of the plurality of outbound channels selected at least through a traversal of the graph structure (a traversal of the decision tree will lead to a final cost, e.g. $150,000, $250,000).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Liang to incorporate the teachings of Williams and DeGroote to utilize a decision tree to route public and private information to the correct downstream devices. Doing so would have prevented the undesirable  output of private information through a public device in a way that may be received by individuals other than the intended user, as taught by Williams (Col. 3, lines 9-15).
Thus, the combination of Liang, Williams and DeGroote teaches:
The automated conversation system of claim 1, wherein the output response data structure is linked to different features representative of user preference and data sensitivity (Williams, Col. 7, lines 55-57: the system determines if output data is public or private); 
wherein the one or more processors populate a graph structure of nodes connected by edges (Williams, Col. 32, lines 15-27: the system may use e.g. decision trees or random forests to perform the above functions; and DeGroote, Sample Decision Tree); 
wherein the nodes are arranged in layers for the different features (DeGroote, Sample Decision Tree: e.g. “judgement granted/denied”, “defendant’s/plaintiff’s verdict”), wherein each node corresponds to an outbound channel of a plurality of available outbound channels (DeGroote, Sample Decision Tree: the various costs, e.g. $40,000, $150,000) and a feature of the different features (DeGroote, Sample Decision Tree: e.g. “judgement granted” and “judgement denied”), wherein the nodes are assigned values for channel preference distributions (DeGroote, Sample Decision Tree: e.g. “Plaintiff’s Verdict, 50%”, “Low, 30”); 
wherein the edges are assigned values for transition probabilities between channels (DeGroote, Sample Decision Tree: e.g. “Summary Judgment Granted, 60%”, “Summary Judgement Denied, 40%”); wherein the graph structure has a decision making layer of nodes assigned values for the plurality of available outbound channels (DeGroote, Sample Decision Tree: e.g. “Low, $250,000”, “Medium, $350,000”, “High, $650,000”); and 
wherein the output response data structure is output through a selected channel of the plurality of outbound channels (Williams Col. 7, lines 55-62: the system coordinates with other components to properly route public and private information to appropriate downstream devices (i.e. the output response data is output through a selected channel of the plurality of outbound channels); see also Col. 27, lines 60-67 and Col. 28, lines 1-17) selected at least through a traversal of the graph structure (DeGroote, Sample Decision Tree: a traversal of the decision tree will lead to a final cost, e.g. $150,000, $250,000).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
O’Donovan (U.S. Patent Application Publication 2020/0105273 A1) teaches an “intelligent service broker” which routes a voice command from a user to one or more virtual assistants based on each virtual assistant’s capability to provide an accurate response (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J KIM whose telephone number is (571)272-4442. The examiner can normally be reached M-F 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER JOONGIE KIM/Examiner, Art Unit 2655                                                                                                                                                                                                        
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656